[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1558

                  UNITED STATES OF AMERICA,

                    Petitioner, Appellee,

                              v.

                     RICHARD M. KERRIGAN,

                    Respondent, Appellant.

                                         

No. 96-1559

                  UNITED STATES OF AMERICA,

                    Petitioner, Appellee,

                              v.

                     MILDRED E. KERRIGAN,

                    Respondent, Appellant.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nancy J. Gertner, U.S. District Judge]                                                                

                                         

                            Before

            Selya, Cyr, and Boudin, Circuit Judges.                                                              

                                         

Richard M. Kerrigan on brief pro se.                               
Loretta C. Argrett,  Assistant Attorney General, Donald K.  Stern,                                                                             
United  States   Attorney,  Charles  E.  Brookhart   and  Theodore  M.                                                                              
Doolittle, Attorneys,  Tax Division,  Department of Justice,  on brief                 
for appellee.

                                         

                        April 28, 1997
                                         

     Per Curiam.  Richard and Mildred  Kerrigan appeal pro se                                                                         

from district court orders enforcing Internal Revenue Service

("IRS") summonses.  We affirm.

     The Kerrigans  argue that the summonses  were issued for

improper  purposes  and that  the  testimony  and other  data

sought were already in  the possession of the IRS.   Contrary

to the Kerrigans' suggestion, the fact of having been audited

for six and  a half  years is not,  by itself, sufficient  to

raise  an inference  of bad  faith.   Moreover, we  think the

Kerrigans failed  to create a  substantial question regarding

their allegation that the IRS already possessed everything it

sought.   With the exception of third party bank records, the

Kerrigans  provided  no  specific   details  about  what  was

provided, by whom, and when.  

     Nor do we think the fact that the revenue agent admitted

to having bank records shows bad faith.  Cf. United States v.                                                                      

Groos Nat'l Bank  of San Antonio, 661  F.2d 36, 37 (5th  Cir.                                            

Unit A Oct. 1981) (per curiam) (rejecting argument       that

because the IRS already had some of the information it sought                                            

in its  possession  the summonses  were  not issued  in  good

faith).   Rather,  at most,  it is a  reason to  restrict the

scope  of the enforcement order.  See United States v. Davis,                                                                        

636  F.2d 1028, 1037 (5th Cir.  Unit A Feb. 1981); cf. United                                                                         

States v.  Medlin, 986 F.2d  463 (11th Cir.  1993) (upholding                             

enforcement order which  granted partial relief  by modifying

                             -3-

the summons).   Here, the district  court limited enforcement

of the  summons so as not to require the Kerrigans to provide

third party records already produced.

     The  Kerrigans' remaining contentions are either waived,

because they  are unaccompanied  by some effort  at developed

argumentation,  or are  meritless.   We note,  in particular,

that the district court did not err in declining to entertain

the  Kerrigans'  counterclaim or  in denying  their discovery

requests.    Enforcement  proceedings  are  designed   to  be

summary.  See Donaldson  v. United States, 400 U.S.  517, 529                                                     

(1971);  United States v. Gertner, 65 F.3d 963, 966 (1st Cir.                                             

1995).   Although the  Federal Rules  of Civil  Procedure are

generally applicable  to such  proceedings, courts  may limit

their application  when to apply them  literally would impair

the summary  nature of the proceedings.   See Fed. R. Civ. P.                                                         

81(a)(3); Alphin  v. United  States, 809  F.2d 236, 238  (4th                                               

Cir. 1987).   The Kerrigans' counterclaims  (assuming for the

sake  of argument  that they  are viable) would  have greatly

prolonged  the  proceedings,  and   there  was  no  abuse  of

discretion  in  declining to  entertain  them.   And,  having

concluded at  the hearing that the  Kerrigans' allegations of

bad  faith largely  boiled down  to the  fact that  they have

"disagreements with the IRS" (a conclusion we do not think is

clearly erroneous), the court did not abuse its discretion in

failing to allow the discovery requests.

                             -4-

     Affirmed.                         

                             -5-